Citation Nr: 0323826	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  97-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an original compensable evaluation for 
postoperative residuals of a bilateral inguinal hernia 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
that granted service connection for bilateral inguinal 
hernias evaluated as noncompensable effective February 27, 
1997.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in July 2002.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  Symptoms associated with the veteran's postoperative 
residuals of bilateral hernias include complaints of soreness 
in the lower groin area, bilaterally, without objective 
evidence of recurrent hernias or postoperative residuals of 
hernia repair.  


CONCLUSION OF LAW

The veteran is not entitled to a compensable rating for 
postoperative residuals of bilateral hernia repair.  
38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.27, Diagnostic Code 7338 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In September 2002, the Board undertook further development of 
the veteran's case pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  A VA examination was scheduled for the 
veteran and completed in January 2003.  

In a letter dated April 2003, the veteran was informed of the 
medical and other evidence needed to substantiate his claim 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.

In a June 2003 Board remand, the veteran was informed that 
the regulation authorizing Board development of veteran's 
claims was invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v.  
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 
1, 2003).  The Board also informed the veteran that the April 
2003 letter was inadequate because it limited the time period 
for submitting necessary evidence to 30 days rather than the 
statutorily mandated one year.  Id.  In response to that 
decision, the veteran waived the remaining time because he 
had no further evidence to submit.  In July 2003, the RO 
issued a supplemental statement of the case that provided the 
veteran with the duty to assist regulations and the rating 
criteria for inguinal hernia.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

The veteran has argued that his January 2003 VA examination 
was inadequate because it was conducted by a nurse 
practitioner.  The Board notes that the VA examination report 
shows the examiner reviewed the veteran's claims file.  The 
examiner provided an accurate medical history of the 
veteran's bilateral hernia disability and satisfied all the 
requirements of the Board's September 2002 development 
request.  The veteran has not pointed to any specific 
inadequacy in the examination report or findings.  The 
examination findings are consistent with those reported on 
the previous VA examination in March 1997.  A medical 
professional conducted the January 2003 VA examination, and 
the Board finds that another examination is unnecessary.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.

Factual Background

The veteran's service medical records at enlistment in June 
1959 were negative for any evidence of hernia.  In March 
1961, the veteran was diagnosed with bilateral indirect 
inguinal hernia and underwent hernioplasty with an uneventful 
post-operative course.  At separation from the military in 
July 1963, no recurrent hernia was noted and no residuals 
other than hernia scars were reported.  

The veteran's claim for compensation was received in February 
1997 and the veteran underwent VA stomach examination in 
April 1997.  The examiner noted his past medical history of 
in-service surgical repair of bilateral hernias with no 
recurrence.  The veteran had no history of any stomach 
problems but complained of occasional and slight pain when 
lifting.  

On physical examination, bilateral inguinal scars were noted 
to be "barely discernible."  Digital examination of prior 
hernia sites revealed well-repaired inguinal regions without 
any present hernia.  The veteran's current weight was 180 
pounds.  The veteran was not anemic, and did not experience 
periodic vomiting, recurrent hematemsis, or melena.  Negative 
responses were noted with respect to area of pain, duration 
of pain, and frequency of episodes per year.  The examiner's 
diagnosis was no recurrence of either side of prior inguinal 
hernia repair.  

In March 1997, the veteran underwent a second VA stomach 
examination.  The veteran reported bilateral tenderness and a 
stabbing and burning pain in the inguinal area upon lifting 
up from the floor.  The veteran observed more pain on the 
right inguinal area than the left.  Pain occurred once a 
month and lasted less than one minute with more than twenty 
episodes of pain per year.  

On physical examination, there were no objective findings 
palpable protrusions or masses.  A well-healed scar was 
noted.  The veteran was not anemic and did not experience 
periodic vomiting, recurrent hematemisis, or melena.  
Diagnostic/clinical test results were negative.  The 
examiner's diagnosis was status post right and left inguinal 
hernia repair.  The veteran reported he did not wear a belt 
or truss to support any hernia.  

In his June 1997 notice of disagreement and January 1998 
statement from the veteran's accredited representative, the 
veteran stated that the examiner in his March 1997 VA 
examination failed to report his intense pain when lifting 
from the floor and his consistent use of a truss and a belt.  

In July 2002, the veteran testified at a hearing before the 
undersigned at the RO.  He stated that 30 years after 
service, he started having discomfort in the lower sternum.  
The veteran testified that he cannot lift more than 15 or 20 
pounds and that when he lifted heavier weights, he had 
discomfort for 2 to 3 weeks.  The pain was not so severe that 
it keeps him from walking of bicycling, but it was 
uncomfortable in the lower back and stomach.  He noted that 
coughing caused him pain.  The veteran testified that he has 
not worked for the past 15 years because his past jobs as a 
horticulturalist and contractor required heavy lifting, 
pushing, or pulling.  The veteran had not sought treatment 
for his hernias other than examinations for VA purposes.  He 
explained that previous relief from use of a belt was no 
longer effective.

In January 2003, the veteran underwent a VA digestive 
conditions examination.  The examiner reviewed the veteran's 
claims file.  The veteran complained of soreness in the lower 
groin area with intermittent pain on lifting or bending.  The 
veteran stated that he could not continue to do manual labor 
in his retail nursery business.  He was noted to have a 
history of myocardial infarction and back fusion.  The 
veteran reported that he wore a support belt when he 
experienced soreness, but the examiner opined that the belt 
provided "more of a scrotal type support."  

On physical examination, the veteran weighed 199 pounds.  He 
did not wear a belt or truss to the examination.  The 
examiner palpated no ventral hernia or inguinal hernias.  
There was no hernia protrusion, no swelling of the scrotal 
sac, no tenderness of the epididymis, or spermatic cord 
bilaterally.  The examiner noted no residuals of malignancy 
because the veteran had no malignancies.  No diagnostic or 
clinical tests were ordered.  The examiner's diagnosis was 
status post bilateral hernia repair without residuals.  The 
examiner remarked that there were no recurrent hernias, 
consequently, there was no need to remark on the size of the 
hernia or whether the hernias were reducible.   

Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  
In that case, the Court emphasized the distinction between a 
new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  When assessing an increased rating claim, the 
rule of Francisco v. Brown holds that the current level of 
disability is of primary importance.  7 Vet. App. 55, 58 
(1994).  However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities. 38 C.F.R. § 4.10.

Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it requires any form of support.  Under this code, a 
noncompensable (zero percent) disability rating is assigned 
for a small, reducible hernia, or a hernia without true 
hernia protrusion.  A 10 percent disability rating is 
warranted where the evidence shows a post-operative recurrent 
inguinal hernia that is readily reducible and well supported 
by a truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  
A 30 percent disability rating is warranted where the 
evidence shows small, postoperative recurrent, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible.  Id. 

The veteran has argued that his disability warrants a 20 
percent evaluation because he wears a truss or a belt to 
support his bilateral hernias.  

The veteran's disability does not warrant a 10 percent rating 
because the medical evidence does not show any postoperative 
recurrent hernia, or readily reducible hernia, or hernia that 
is well supported by a truss of belt.  On his most recent VA 
examination, the veteran was checked for inguinal hernias and 
the examiner palpated no inguinal or ventral hernias.  
Similar findings have been reported on all examinations since 
the hernia repair in service.  

While the veteran reported occasional use of a belt when 
symptomatic, he did not wear a belt or support the day of the 
examination and the examiner opined that the belt was for 
"more of a scrotal type support."  The belt could not be 
for the relief of hernia symptoms, since examiners have found 
that he has no residual hernia symptoms.  

The Board has considered whether separate evaluations could 
be awarded for the veteran's hernia scars.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, the veteran's scars 
have not been reported as symptomatic at any time since the 
effective date of service connection.

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2002), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The RO considered the appropriateness of an extraschedular 
rating in its statement of the case.  In his hearing 
testimony, the veteran stated that he had not had any job in 
the past 15 years because all jobs require some pushing, 
pulling, or lifting that he was incapable of performing these 
tasks.  

However, the Board must weigh this testimony against his 
January 2003 VA examination, when the examiner noted that the 
veteran ran a retail nursery from 1988 to 2000 (when the 
veteran would have been approximately 60 years old).  It was 
also noted that since leaving the retail nursery because it 
required him to do manual labor, he had continued to perform 
manual labor on his farm.  Additionally, the Board must 
consider the testimony that the pain in the area of the 
bilateral inguinal hernia repair was not so severe that it 
prevented him from walking or bicycling.  Further, the Board 
must consider the examination findings showing that the 
hernia repairs were essentially asymptomatic on evaluation.  
This evidence persuades the Board that the veteran's hernia 
residuals do not cause marked interference with employment.

The veteran has not sought treatment for his postoperative 
residuals of bilateral hernia, and the veteran's disability 
has not required any periods of recent hospitalization.  
Accordingly, the Board finds that the disability picture is 
not so exceptional or unusual so as to warrant an evaluation 
on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2002).

Inasmuch as his residuals of bilateral inguinal hernia repair 
have not been more than 0 percent disabling since filing his 
claim in February 1997, he is not entitled to a "staged" 
rating under Fenderson because the noncompensable rating 
represents his maximum level of disability since filing his 
claim, and he already has a rating at this level retroactive 
to the date of his claim.

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability does not warrant a compensable evaluation.  
38 C.F.R. § 4.1, 4.2.  The evidence is against a compensable 
evaluation at any time since the effective date of the grant 
of service connection. 


ORDER

Entitlement to an original compensable evaluation for 
postoperative residuals of bilateral inguinal hernias is 
denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

